Title: To James Madison from the Louisiana Legislature, [ca. 25 January 1814]
From: Louisiana Legislature
To: Madison, James


        
          [ca. 25 January 1814]
        
        The memorial of the senate and of the house of representatives of the state of Louisiana, respectfully sheweth;
        That a petition of the planters and inhabitants of the parish of Natchitoches, has been presented to them, stating numerous grievances and vexations under which said planters and inhabitants are labouring, on account of the present establishment of the United States Indian Factory, in the village of Natchitoches, and of the residence of the agent in the said place, and requesting your memorialists to petition congress, so as to procure the removal of said factory to some other place.
        That your memorialists having taken said petition into their consideration, have deemed it their duty to submit it to your excellency as being authorized by law to establish those trading houses at such posts and places, as you may judge convenient, and having of course the necessary power to remove them, when established, to any other more convenient place.
        Your memorialists further shew that the factory at Natchitoches has been built on ground belonging to the Roman Catholic congregation of said parish, and with timber cut thereon, for all which, said congregation

have never received, nor will they receive any consideration, as by said petition a copy whereof is hereunto annexed, it will more fully appear.
        That said planters and inhabitants of Natchitoches pray that the house so erected on the said congregation land, may be delivered to them, as a proper compensation of the injury they have sustained, so that they may use the same, as they say they intend to do, for a court house.
        Your memorialists therefore beg leave to recommend the aforesaid petition to your excellency’s consideration, and respectfully pray that the necessary measures may be taken to have the prayer thereof granted. And your memorialists as in duty bound will ever pray, &c.
      